Citation Nr: 0633722	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  03-03 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1978 to September 
1992.  He had subsequent service in the Army Reserves from 
September 1992 to January 2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously before the Board in June 2004, at 
which time the Board remanded the claims to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  

Unfortunately, still further development is required before 
the Board can adjudicate the veteran's claims.  So, for the 
reason discussed below, they are again being remanded to the 
RO via the AMC in Washington, DC.  VA will notify him 
if further action is required on his part.


REMAND

In order to establish service connection for the claimed 
disorders, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Veterans Claims Assistance Act (VCAA) and implementing 
regulations require VA to provide a veteran with an 
examination or to obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but (a) contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; 
(b) establishes that the veteran suffered an event, injury or 
disease in service; and (c) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury or disease in service or with another service-
connected disability.  See 38 C.F.R. § 3.159(c)(4) (2006).  
See, too, 38 U.S.C.A. § 5103A(d) (West 2002).

Regarding the hypertension claim, the Board notes that the 
record contains a current diagnosis of the condition as well 
as a service medical record showing that the veteran was 
diagnosed with essential hypertension in September 1986.  

Regarding the right knee claim, the service medical records 
include a February 1986 X-ray report showing osteoarthritis 
of the right knee along with a physical examination later 
that month diagnosing degenerative joint disease of the right 
knee.  The Board acknowledges that a right knee disorder has 
not been diagnosed in the current evidence of record; 
however, degenerative joint disease and osteoarthritis are 
inherently progressive in nature.  

Upon review, the Board notes that the veteran has not been 
afforded a VA examination in conjunction with his service 
connection claims.  See 38 C.F.R. § 3.159(c)(4) (2006).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following action:

1.  Schedule the veteran for a VA 
cardiology examination to determine the 
nature and etiology of his 
hypertension.  All diagnostic testing 
and evaluation needed to make this 
determination should be conducted and 
all findings reported in detail.  
The claims folder and a separate copy 
of this remand should be made available 
to and reviewed by the examiner prior 
to the examination.  The examiner 
should opine whether it is at least as 
likely as not (i.e., 50-percent or 
greater probability) the veteran's 
current hypertension is related to the 
essential hypertension diagnosed during 
service in September 1986.  

2.  Also schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of any right knee 
disability.  All diagnostic testing and 
evaluation needed to make this 
determination should be conducted and 
all findings reported in detail.  
The claims folder and a separate copy 
of this remand should be made available 
to and reviewed by the examiner prior 
to the examination.  The examiner 
should opine whether it is at least as 
likely as not (i.e., 50-percent or 
greater probability) that any current 
right knee disability is related to the 
degenerative joint 
disease/osteoarthritis diagnosed during 
service in February 1986.  

3.  Then readjudicate the claims for 
hypertension and right knee disability 
in light of the additional evidence 
obtained.  If these claims are not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case 
(SSOC) and give them time to respond to 
it.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure the veteran is afforded 
due process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  No action is required by the veteran until 
contacted.  He has the right to submit additional evidence 
and argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


